IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10529
                        Conference Calendar



THEODORE FLANAGAN,

                                         Plaintiff-Appellant,

versus

K. WALKER, Correctional
Officer IV; G. J. CAWTHORN,
Captain,

                                         Defendants-Appellees.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                         USDC No. 1:01-CV-24
                         - - - - - - - - - -
                           August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Theodore Flanagan, Texas prisoner # 734335, appeals the

district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 complaint for failure to exhaust his administrative

remedies.   Flanagan argues that the district court erred in

dismissing his complaint because he exhausted his administrative

remedies prior to the district court’s dismissal, because he had

properly amended his complaint to include the relief section, and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10529
                                -2-

alternatively without allowing him to amend his complaint to

dismiss the injunctive relief section.

     This court reviews a district court’s dismissal of a

prisoner’s complaint for failure to exhaust de novo.    See Powe v.

Ennis, 177 F.3d 393, 394 (5th Cir. 1999).   “No action shall be

brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in

any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.”    42

U.S.C. § 1997e(a).

     Regardless whether Flanagan properly amended his relief

request or should have been allowed to drop his request for

injunctive relief, the district court did not err in dismissing

the complaint because Flanagan admittedly completed the grievance

procedures after he filed the complaint.    Booth v. Churner, 121
S. Ct. 1819, 1825 (2001); Underwood v. Wilson, 151 F.3d 292, 296

(5th Cir. 1998).   Accordingly, the judgment of the district court

is AFFIRMED.